Citation Nr: 1511818	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to an initial compensable evaluation for plantar warts and calluses of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1964 to March 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When this case was before the Board in November 2014, it was remanded for additional development.  Substantial compliance with those remand instructions has been achieved, and the case is now returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial compensable evaluation for plantar warts and calluses of the feet is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

COPD was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in June 2010, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran was afforded a VA examination in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the December 2013 VA medical examination is adequate for adjudication purposes, because it provides the results of a comprehensive examination, as well as a medical opinion that is supported by a thorough rationale. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

COPD is not among the diseases specified in 38 U.S.C.A. § 1116(a).  As such, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of COPD in humans.  Furthermore, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  This list includes COPD.  See Notice, 75 Fed. Reg. 247 (2010). 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  His service treatment records (STRs) are negative for evidence of a pulmonary disorder.  Although the Veteran has asserted he experienced difficulty breathing in service, in the course of his January 1973 separation examination, he specifically indicated he did not experience at that time and had never experienced shortness of breath.  The Board has afforded the statement made in service more probative value than his self-serving assertions made more than 30 years thereafter.  

Following service, treatment records from the Kansas City and Wichita VA Medical Centers (VAMCs) show the Veteran has been treated for COPD since September 2007.  The Board notes that this initial diagnosis was more than thirty years following his separation from active duty service.  The Veteran's records from the Social Security Administration show he was awarded SSDI for this disability beginning December 2009.  To date, the Veteran has not provided any competent evidence of a nexus between his active service, to include presumed exposure to herbicides in service, and his development of COPD.  Moreover, as noted above, his COPD is not subject to presumptive service connection on the basis of herbicide exposure.

The Veteran underwent a VA examination in December 2013.  In sum, the examiner found the Veteran's COPD to be less likely than not incurred in or caused by an injury, event, or illness in service.  The examiner reasoned that medical literature indicates COPD is usually caused by long term exposure to lung irritants.  The most common irritant in the United States that causes COPD is exposure to cigarette smoke.  In this case, the Veteran was noted to have a significant 50 year history of smoking, which began at the age of 10.  Therefore, the examiner determined that based on the medical studies showing long term exposure to irritants is the predominant cause of COPD, as well as the Veteran's long term exposure to the most common cause of the disability, his disability is more likely caused by cigarette smoking than his short exposure to herbicides in Vietnam.  The Board has also considered the Veteran's own statements to the effect that his COPD was incurred as a result of his exposure to herbicides in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  Based on the foregoing, the Board has determined service connection for COPD is not warranted. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Service connection for COPD is denied.


REMAND

The Board is of the opinion that additional development is required prior to the Board's adjudication of the Veteran's remaining claim.  By way of background, the Veteran initiated a claim for service connection for a bilateral foot disorder in April 2010.  A review of his outpatient treatment notes from the Kansas City and Wichita VAMCs shows the Veteran has been treated for painful calluses with orthotic shoe inserts.  His service treatment records (STRs) show the Veteran's feet were in sound condition upon enrollment into service in March 1964.  His subsequent STRs indicate he was initially treated for calluses in service in September 1969.  A June 1970 radiographic report notes a mild bilateral pes planus deformity, with resulting callouses on the distal soles of both feet.  The Board notes the RO has evaluated the Veteran's disability under Diagnostic Code 5284.  This code is used to evaluate "foot injuries, other."  See 38 C.F.R. § 4.71(a), Diagnostic Code 5284 (2014).  However, the Board finds that Diagnostic Code 5276 is used to evaluate acquired flatfoot (also known as pes planus).  This Diagnostic Code takes into consideration the use of shoe appliances, as well as residual effects of pes planus to include pain and characteristic callosities.  The Board also notes that the RO requested a VA foot examination in November 2013; however, the examiner concluded that examination was not applicable, and instead performed a skin disease examination.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA flat foot examination to determine if his current bilateral foot manifestations, to include pain and callosities, are the result of the acquired pes planus that was detailed on X-rays in service in 1970.   

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded an examination by a podiatrist to assess his bilateral foot disability and to determine the current degree of severity of the disability.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral foot manifestations are the result of pes planus, which was shown on X-rays to have been acquired in service in June 1970.  In this regard, the examiner must presume the Veteran's feet were otherwise sound on enrollment into service, as his March 1964 entrance examination does not show any evidence of pes planus.  

The RO or the AMC should also ensure that the examiner provides all information required for rating purposes.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


